\

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

Levitt & Slafkes, P.C.

515 Valley Street, Suite 140
Maplewood, New Jersey 07040

Tel: (973) 313-1200

Email: blevitt@|sbankruptcylaw.com
Attomeys for Debtor Case No.: 18-30365
By: Bruce H. Levitt, Esq. (BL9302)

 

Chapter: 13
In Re: Adv. No.:
Rolando Benitez Hearing Date: 2 i
Debtor Judge: RG

 

 

 

CERTIFICATION OF SERVICE

 

 

 

 

 

1. I, Bruce H., Levitt
represent the Debtor in this matter.
C] am the secretary/paralegal for , who represents
in this matter,
C1 am the in this case and am representing myself.
2. On November 6, 2018 , | sent a copy of the following pleadings and/or documents

 

to the parties listed in the chart below.
Notice of Hearing to Avoid Liens and Reclassify Claim from Secured to Completely

Unsecured

3. I certify under penalty of perjury that the above documents were sent using the mode of service
indicated.

Date: November 6, 2018 /s/Bruce H. Levitt

 

 

Signature

 
 

 

 

 

Brian Moynihan

Chairman & Chief Operating Officer
Bank of America

Bank of America Corporate Center
100 North Tryon Street

Charlotte, NC 28255

Creditor

-] Hand-delivered
|] Regular mail
&) Certified mail/RR

C] Other
(As authorized by the Court or by rule. Cite
the rule if applicable.)

 

L] Hand-delivered
L] Regular mail
2) Certified mail/RR

L] Other
{As authorized by the Court or by mile. Cite
the rule if applicable.)

 

C] Hand-delivered
] Regular mail
CO) Certified mail/RR

CF] Other

{As authorized by the Court or by rule. Cite
the rule if applicable.)

 

(1 Hand-detivered
L] Regular mail
[] Certified mail/RR

EF) Other \

(As authorized by the Court or by rule. Cite
the rule if appticable.)

 

 

 

 

C] Hand-delivered
C Regular mail

L] Certified mail/RR
C] Other

(As authorized by the Court or by rule. Cite
the rule if applicable.)

 

 
 

 

 

C) Hand-delivered

C1 Regular mail
L] Certified mail/RR

(1Othe
(As authorized by the Court or by rule, Cite
the rule if applicabie,}

 

LC] Hand-delivered
C? Regular mail
(4 Certified mail/RR

CL] Other

(As authorized by the Court or by rule. Cite
the rule if applicable.)

 

[1] Hand-delivered
_] Regular mail
(] Certified mail/RR

C] Other
(As authorized by the Court or by rule.
Cite the rule if applicable.)

 

(| Hand-delivered
LJ Regular mail
[ Certified mail/RR

CJ Other

(As authorized by the Court or by rule. Cite
the rule if applicable.)

 

 

 

 

C1 Hand-delivered
L] Regular mail

CO Certified mail/RR
CO Other

(As authorized by the Court or by rule. Cite
the rule #f applicable.)

 

 

 

rev. 8/1/16

 
